370 F. Supp. 82 (1974)
Joseph DeFILIPPIS et al., Plaintiffs,
v.
The UNITED STATES of America et al., Defendants.
No. 74 C 68.
United States District Court, N. D. Illinois.
January 25, 1974.
Edward T. Stein, Edwards, Haney, Singer & Stein, Chicago, Ill., for plaintiffs.
James R. Thompson, U. S. Atty. N. D. Ill., Chicago, Ill., for defendants.

MEMORANDUM OPINION AND ORDER
BAUER, District Judge.
This cause comes on the plaintiffs' motion for a preliminary injunction.
This is a civil action for damages, preliminary and permanent injunctive relief, and declaratory judgment. Plaintiffs, members of the Marine Air Reserves, assigned to the Naval Air Station, *83 Glenview, Illinois, and to Waukeegan, Illinois, request that defendants be enjoined from enforcing Marine Corp orders, regulations and/or policies which prohibit reservists from wearing wigs to cover long hair while attending monthly drills and annual training. Plaintiffs also request that the challenged orders, regulations and/or policies be declared to be in excess of the defendants' statutory authority and unconstitutional. Finally, the plaintiffs seek damages and the cost of maintaining the instant action.
The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1346(a)(2), 2201 and 2202. The amount in controversy exceeds the sum of $10,000 exclusive of interest and costs.
It is the opinion of this Court after carefully examining the pleadings and relevant case law, and weighing the testimony and exhibits presented at a hearing on this cause that a preliminary injunction should be granted against the defendants in order to protect the putative rights and military status of the named plaintiffs until this Court decides the issues in question. There is a twofold basis for this ruling.
First, there is a trend in recent cases which would seem to support the proposition advocated by the plaintiffs. Insofar as members of the Armed Forces Reserves are concerned who under their service contracts are allowed to work and live in civilian society for the vast majority of the time, the right to wear their hair as they please is not so trivial as to be denied without sufficient service connected reasons.[*] See Clayton Miller et al. v. Captain Carl Ackerman et al., 488 F.2d 920 (8th Cir. decided Dec. 19, 1973); Friedman v. Foehlke, 470 F.2d 1351 (1st Cir. 1972); Harris v. Kaine, 352 F. Supp. 769 (S.D.N.Y. 1972) ; cf. Anderson v. Laird, 437 F.2d 912 (7th Cir. 1971).
Second, the United States Army in a recent change to Army Regulation 600-20 (Chapter 5) granted to Army Reservists exactly what these Marine Reservists seek. The conflicting policy between branches of military service concerning the grooming of reservists might well involve constitutional problems of equal protection and due process.
The plaintiffs' motion for a preliminary injunction is granted. Accordingly, it is hereby ordered that until the issues of the instant action are resolved the defendants and their agents, servants and employees are enjoined from enforcing any regulation, orders and/or policies of the United States Marine Corps which prohibits the named plaintiffs while attending monthly drills and annual training as United States Marine Reservists from wearing short hair wigs to cover long hair.
NOTES
[*]   The defendants' witnesses at the hearing for the preliminary injunction have pointed out certain legitimate service connected reasons why short hair wigs in some situations, may not be desirable or safe. For example, these witnesses point out that it would be dangerous for personnel who work around jet aircraft to wear short hair wigs because such wigs could be sucked into the jet engine and thus endangering not only the engine and military property, but also and more importantly the lives of the ground grew and flight personnel. It is clear to this Court that some personnel working in certain critical jobs (not mere clerical or administrative tasks) may be required to refrain from wearing a short hair wig on the grounds that it endangers not only government property but their lives and the lives of their fellow reservists.